Title: From George Washington to Colonel Thomas Polk, 23 September 1777
From: Washington, George
To: Polk, Thomas



Sir
Camp near pottsgrove [Pa.] 23d Sepr 1777

You are hereby directed to proceed immediately to Bethlehem with the heavy Baggage of the Army, upon your arrival there you are to take a convenient Building and unload and store the Baggage in order that the Waggons may return under the conduct of the Waggon Masr General or one of his deputies. You are to remain yourself with a Guard of 200 Men consisting of such as may be at the time most fatigued and unfit for duty. The remainder to be sent to Camp under charge of their Officers with positive directions not to suffer them to straggle upon the march. Make me a return of the Number that you send back that I may make the Officer accountable for them.
In storing the Baggage let care be taken not to mix that of the different Brigades together. I am &ca.
